ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of statutory rape in the first degree, in violation of section 566.032 RSMo (2000), and statutory sodomy in the first degree, in violation of section 566.062 RSMo (2000). The trial court found defendant to be a persistent offender, and sentenced him to life imprisonment on the statutory rape count and thirty years imprisonment on the statutory sodomy count, to be served consecutively.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).